Blackford, J.
This was a suit commenced in the Allen Circuit Court in 1848, by writ of domestic attachment. Burgess was the plaintiff and Clark the defendant.
Plea, that when the suit in attachment was commenced, and for eighteen months previously, and from thence hitherto, the defendant was an inhabitant and resident of the territory of Wisconsin, and not of the state of Indiana.
Replication in denial of the plea. This cause was tried in 1848. A witness for the defendant stated that, in July, 1846, the defendant left Allen county in this state; and that previously and up to that time, he, the defendant, resided in said Allen county. The witness further stated that, when the defendant went away, he said he was going to some of the western territories, and might or might not return.
That part of said testimony which relates to what the defendant, when he went away, told the witness, was objected to by the plaintiff; but the objection was correctly overruled. What the defendant thus said was part of the res gestee.
The witness produced two letters purporting to be signed by the defendant, and directed to him, saying that he was well acquainted with the defendant’s hand-writing. The letters were dated in August, 1846, and postmarked, Port Washington, Wisconsin, August, 1846, in writing, and purported to be signed by the defendant. *251The post-marks and signatures on said letters were offered and given in evidence; to which the plaintiff objected; but the Court overruled the objection. We understand, from the above, that the letters were proved. The post-marks were admissible without proof, it not being shown that there was any reason to doubt of their being genuine (1).
J. G. Walpole, for the appellant.
R. Brackenridge, Jr., for the appellee.
The record contains all the evidence; and we think it sufficient to support the verdict.
Per Curiam.
The judgment is affirmed with costs.